UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): May 15, 2012 (May 9, 2012) American Oriental Bioengineering, Inc. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 001-32569 84-0605867 (Commission File Number) (IRS Employer Identification No.) BeijingEconomic and Technology Development Zone 1 First Liangshuihe Street E-town, Beijing 100176 People’s Republic of China (Address of principal executive offices and zip code) 011-86-451-8666-6601 (Registrant's telephone number including area code) (Registrant's former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers;Election of Directors; Appointment of Officers On May 9, 2012, Mr. Larry Wizel submitted his resignation as an independent director of the Board of Directors of American Oriental Bioengineering Inc. (the “Company”).Mr. Wizel’s decision to resign was due to health reasons.At the time of his resignation, Mr. Wizel served as Chairperson of the Audit Committee, and as a member of the Compensation Committee and Nominating and Corporate Governance Committees.There was no disagreement between Mr. Wizel and the Company on any matter relating to the Company’s operations, policies or practices. Item 8.01 Other Information On May 15, 2012, Mr .Wizel and the Company entered into a Consulting Agreement, .The Agreement provides that Mr. Wizel will work as a financial consultant to the Company for a one year term, which term may be extended upon the mutual agreement of the Company and Mr. Wizel. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN ORIENTAL BIOENGINEERING, INC. Dated:May 15, 2012 By: /s/Tony Liu Name: Tony Liu Title: Chairman and Chief Executive Officer
